DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/29/2021 has been entered.  Claims 1, 3-5, 7-12 are pending in the application.  Claim 6 is cancelled, as amended in the 09/29/2020 claims.  Claim 2 is cancelled.  Claim 11 is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 01/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically the Non Patent Literature submitted on 01/29/2021.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Regarding the drawing objections, the drawings were not entered for at least the following reasons.
Each of the drawings appear to have thicker and darker lines than the drawings submitted on 09/29/2020.  These lines are thick enough in some place the detail from the 09/29/2020 drawings is lost, particularly in Figure 7.
Figure 1 had elements 51 and 52 added.  Although 52 is likely the outlet for the pump, it is not clear how 51 is an inlet, since there does not appear to be a hole or aperture in the area at the end of the lead line.
Figure 2 has added at least a housing 10 and an oil path 62.  There also appears to be an additional lead line immediately to the right of Element 1 which is not properly labeled.  Regarding the housing, this is considered new matter since a housing was not described in the original disclosure.  Additionally, it is not clear how fluid enters or exits the housing.  Regarding oil path 62, the detail of Figure 2 makes it difficult to determine the structure of the oil path 62.
New Figure 11 provides details which do not have support in the originally filed application.  For example, the outlet 52 is comprised of at least three sections, a small diameter section, a large diameter section and a tapered section to connect the small and large diameter sections.  The inlet 51 contains at least 5 sections, a tapered first section, followed by a large diameter section, followed by a second tapered section, then a small diameter section and lastly a cavity.  Each of these details is considered new matter.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  The drawings submitted 01/29/2021 contain new matter, so are not entered.  See above for clarification.
the compression cavity
the oil path formed between the recess and the piston; this may be overcome by labelling the path in the figures
the oil path formed between the rotating shaft and the piston; this may be overcome by labelling the path in the figures
the inlet end of the rotating shaft hole; this may be overcome by labelling the path in the figures
the first, second and third cross-sectional areas
a compressor, as described in Claim 12
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 01/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not the amendments reference Figure 11, which, as described above, contains new matter.  Amended paragraph 16 contains new matter referring to how the fluid flows from an inlet to the compression cavity which was not contained in the originally filed disclosure.  Amended paragraph 17 refers to a housing which was not contained in the originally filed disclosure.  Lastly, the amendment refers to paragraph numbers, but no paragraph numbers are provided in the originally filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 should read --The rotary cylinder piston compressor pump as claimed in claim 1, wherein the rotating shaft hole has a first cross-sectional area and the oil guiding channel has a second cross-sectional area; whereas the first cross-sectional area and the second cross-sectional area axially overlap creating a third cross-sectional area; and the third cross-sectional area is not less than 20% of the first cross-sectional area.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-5, 7-10 & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a rotary piston compressor pump”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain, in the originally filed disclosure, how the rotary piston compressor pump either compresses or pumps fluid.  A compression cavity is claimed.  However, since the drawings submitted on 01/29/2021 were not entered for containing new matter, this compression cavity is not shown in any of the figures, nor adequately described in the specification.  Additionally, no inlets or outlets to the compression cavity are shown in the figures or discussed in the specification, preventing fluid flow, compression and pumping.  It is noted Applicant attempted to overcome these rejection with Drawing and Specification amendments.  However, those amendments were not entered, as explained in the Drawings section above.  As such, Applicant has not overcome this rejection.
Claims 3-5, 7-10 & 12 are rejected since they depend on Claim 1.
As to Claim 12, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “A compressor, comprising the rotary cylinder piston compressor pump as claimed in in the originally filed disclosure, the difference between a compressor and a rotary piston compressor pump, or how the compressor works.  The claim implies the “rotary piston compressor pump” is a sub-assembly of a “compressor”.  However, similar to the problems with Claim 1, there is no adequate description of how the compressor compresses fluid.  A compression cavity is claimed in Claim 1.  However, since the drawings submitted on 01/29/2021 were not entered for containing new matter, this compression cavity is not shown in any of the figures, nor adequately described in the specification.  Additionally, no inlets or outlets to the compression cavity are shown in the figures or discussed in the specification, preventing fluid flow, compression and pumping.  It is noted Applicant attempted to overcome this rejection with Drawing and Specification amendments.  However, those amendments were not entered, as explained in the Drawings section above.  As such, Applicant has not overcome this rejection.
The limitation “a housing (9), wherein the rotary cylinder piston compressor pump is arranged in the housing” is considered new matter.  The originally filed disclosure makes no reference to a housing, and, therefore, makes no reference to the compressor pump being arranged in the housing.
Applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “A compressor, comprising the rotary cylinder piston compressor pump as claimed in claim 1 and a housing (9), wherein the rotary cylinder piston compressor pump is arranged in the housing”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain the difference between a compressor and a rotary piston compressor pump, or how the compressor pump works within the housing.  The claim implies the “rotary piston compressor pump” is a sub-assembly of a “compressor”.  No inlets or outlets between the compressor pump and the housing, or within the 

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Regarding the drawings, the new drawings were not entered, as explained in the Drawings section above.
Regarding the specification, the amended specification contains new matter, as explained in the Specification section above.
Regarding the Claim Objections, Applicant overcame the Claim 1 objection, but a new Claim 4 objection is presented as a result of the amendment.
Regarding the 112(a) rejections, Applicant failed to overcome the rejections, since the amended drawings and specification relied upon new matter, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746